Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered December 18, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s course of conduct warranted the conclusion that he participated in the drug transaction as a steerer and screener of potential customers (see People v Bello, 92 NY2d 523 [1998]).
The court properly declined to give an agency charge. There was no reasonable view of the evidence, viewed most favorably to defendant, that he was acting on behalf of the buyer (see People v Herring, 83 NY2d 780 [1994]; People v Vaughan, 300 AD2d 104 [2002], lv denied 99 NY2d 633 [2003]). Concur— Buckley, EJ., Nardelli, Sullivan and Lerner, JJ.